DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Lee (US2010177413A1) and Schofield (US20050046978A1) are the closest prior art of record to teach many of the elements of the amended claim 1, but fail to particularly teach the first and second guide track that drives the rearview mirror both translationally and perpendicularly. 
For example, Lee teaches a system and method for automatically adjusting the orientation of one or more mirrors present on a motorized vehicle, responsive to the spatial position of at least one component of a driver seat. Lee teaches a back view mirror body to rotate and position the back view mirror body in a rotating direction as seen in Figure 3 by the control motors 7, 9, Figure 5 which shows the vertical angles for rear view mirror 23 and Figure 6 which shows the horizontal angles for the rear-view mirror movement (corresponds to a rotation). 
Schofield teaches an accessory module assembly of a vehicle that may enhance the assembly or installation process for the accessory module to the vehicle windshield at the vehicle assembly plant.  The accessory module may include a head portion which is selected to provide the desired accessory, accessories, function or functions and a common mounting portion or base. Advantageously, and for example, different extenders may be used to adapt the accessory module for applications in different vehicles, such as vehicles manufactured by different vehicle manufacturers. Schofield goes on to teach in Figure 25b a mounted rear view mirror that is connected to an extender which allows it to move or pivot translationally. However, neither Lee nor Schofield teach the applicant’s translation actuating 
For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Lee and Schofield with the elements of applicant’s invention such as the guide tracks, as claimed. Thus, claim 1 and its respective dependent claims 3, 5-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ELIZABETH YANG/Examiner, Art Unit 3665                   

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665